Opinion filed May 18, 2006 












 








 




Opinion filed May 18, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00109-CV 
                                                    __________
 
                                         IN THE MATTER OF 
H.C.
  

 
                               On
Appeal from the 145th District Court
 
                                        Nacogdoches County, Texas
 
                                   Trial
Court Cause No. J01449-2005
 

 
                                  M
E M O R A N D U M    O P I N I O N
The trial court
entered an order finding that H.C. violated the terms and conditions of her
juvenile probation and committing H.C. to the Texas Youth Commission.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of her right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).[1]
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit. 
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
May 18, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.
 
 
 
 
 
 




[1]The Texas Supreme Court has held that Anders
procedures apply in juvenile appeals.  In
re D.A.S., 973 S.W.2d 296 (Tex. 1998).